Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 1 of 23   PageID #: 404



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 STEVEN JOSEPH CONNOLLY,            )       CIVIL NO. 19-00385 HG-RT
                                    )
             Plaintiff,             )
                                    )
       vs.                          )
                                    )
 TRIWEST HEALTHCARE ALLIANCE        )
 CORPORATION; JOHN DOES 1-10,       )
                                    )
             Defendant.             )
                                    )
                                    )

 ORDER DENYING DEFENDANT TRIWEST HEALTHCARE ALLIANCE CORPORATION’S
                   MOTION TO DISMISS (ECF No. 6)


       In September 2017, Plaintiff filed a Complaint against

 Defendant TriWest Healthcare Alliance Corporation (“TriWest”) in

 the Circuit Court of the First Circuit of the State of Hawaii.

       The Complaint alleges that in October 2015, Plaintiff

 received medical care from the United States Department of

 Veterans Affairs (“VA”) at the VA Medical Center in Hawaii.             The

 Complaint asserts that the VA medical provider informed Plaintiff

 that he would need to seek treatment from a non-VA dermatologist.

 Plaintiff claims Veterans Affairs informed him that Defendant

 TriWest would arrange for the referral to a non-VA dermatologist.

 Plaintiff asserts that Defendant TriWest was negligent in that it

 failed to arrange for the referral.

       Defendant TriWest filed a Motion to Dismiss.          Defendant

 seeks dismissal on three separate bases.

       First, Defendant asserts that the Court should dismiss the


                                        1
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 2 of 23   PageID #: 405



 Complaint due to untimely service of process.

       Second, Defendant argues that the Complaint should be

 dismissed based on sovereign immunity.         Defendant claims that

 Defendant TriWest is a contractor for the United States

 government and is entitled to derivative sovereign immunity

 pursuant to Yearsley v. W.A. Ross Const. Co., 309 U.S. 18 (1940).

       Third, Defendant argues that Plaintiff’s Complaint must be

 dismissed pursuant to the Veterans Judicial Review Act.

 Specifically, Defendant asserts that Plaintiff cannot seek review

 of the administration of his Veterans Choice Benefits before this

 Court.   Rather, Defendant argues that Plaintiff must follow the

 procedures set forth in the Veterans Judicial Review Act.

       Defendant’s Motion to Dismiss (ECF No. 6) is DENIED.


                             PROCEDURAL HISTORY


       On September 28, 2017, Plaintiff Steven Joseph Connolly

 filed a Complaint in the Circuit Court of the First Circuit,

 State of Hawaii.     (Complaint, attached as Ex. A to Def.’s Notice

 of Removal, ECF No. 1-4).

       On June 17, 2019, the Complaint was served on Defendant

 TriWest Healthcare Alliance Corporation.         (Notice of Service of

 Process, attached as Ex. B to Def.’s Notice of Removal, ECF No.

 1-5).

       On July 18, 2019, Defendant TriWest Healthcare Alliance

 Corporation removed the Complaint to the United States District



                                      2
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 3 of 23    PageID #: 406



 Court for the District of Hawaii.        (ECF No. 1).

        On July 24, 2019, Defendant filed DEFENDANT TRIWEST

 HEALTHCARE ALLIANCE CORPORATION’S MOTION TO DISMISS.              (ECF No.

 6).

        On August 14, 2019, Plaintiff filed PLAINTIFF STEVEN JOSEPH

 CONNOLLY’S MEMORANDUM IN OPPOSITION TO DEFENDANT TRIWEST

 HEALTHCARE ALLIANCE CORP.’S MOTION TO DISMISS.          (ECF No. 9).

        On August 28, 2019, Defendant filed its REPLY.         (ECF No.

 11).

        On September 25, 2019, the Court held a hearing on

 Defendant’s Motion to Dismiss.       (ECF No. 13).

        On October 9, 2019, Plaintiff filed a Return of Executed

 Summons Served on Defendant TriWest Healthcare Alliance

 Corporation.    (ECF No. 17).


                                 BACKGROUND


        The Complaint alleges that on October 1, 2015, Plaintiff

 sought treatment from a medical provider of the United States

 Department of Veterans Affairs (“VA”) at the Spark M. Matsunaga

 Veterans Administration Medical Center, located in Honolulu,

 Hawaii.    (Complaint at ¶¶ 7-8, ECF No. 1-4).

        Plaintiff claims that a VA Medical Provider treated him and

 advised Plaintiff that “the VA would refer him to another Medical

 Provider, and specifically a Dermatologist, for additional

 medical treatment and care.”       (Id. at ¶ 8).

        Plaintiff asserts that the VA requested that Defendant

                                      3
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 4 of 23    PageID #: 407



 TriWest Healthcare Alliance Corporation (“TriWest”) “arrange for,

 secure, schedule, select, and monitor the referral of Plaintiff

 to a non-VA Medical Provider, and specifically a Dermatologist,

 for additional medical treatment and care.”          (Id. at ¶ 9).

       The Complaint alleges that Defendant TriWest “failed to

 arrange for, secure, schedule, select, and monitor the referral

 of Plaintiff to a non-VA Medical Provider.”          (Id. at ¶¶ 10-11).

       Plaintiff claims that if TriWest had timely provided for the

 referral, his “condition for which the referral was determined to

 be required, would not have progressed in the manner and degree

 to which it did, where such condition is not incurable and/or the

 efficacy of treatment has been diminished or negated by the delay

 in treatment and care.”      (Id. at ¶ 12).

       On September 28, 2017, Plaintiff filed the Complaint in the

 Circuit Court of the First Circuit, State of Hawaii.              (Id. at p.

 1).

       On June 17, 2019, Plaintiff served the Complaint on

 Defendant TriWest.     (Notice of Service of Process, attached as

 Ex. B to Def.’s Notice of Removal, ECF No. 1-5).

       On July 18, 2019, Defendant TriWest removed the Complaint to

 the United States District Court for the District of Hawaii.

 (ECF No. 1).

       On October 9, 2019, Plaintiff filed a Return of Executed

 Summons Served on Defendant TriWest Healthcare Alliance

 Corporation.    (ECF No. 17).



                                      4
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 5 of 23   PageID #: 408



                             STANDARD OF REVIEW


       A plaintiff has the burden of proving that subject-matter

 jurisdiction does in fact exist.         Thornhill Publ’g Co., Inc. v.

 Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

       Federal Rule of Civil Procedure 12(b)(1) requires that a

 case must be dismissed for lack of subject-matter jurisdiction

 when the Court lacks a constitutional or statutory basis to

 adjudicate the controversy.       Fed. R. Civ. P. 12(b)(1); Leeson v.

 Transamerica Disability Income Plan, 671 F.3d 969, 975 (9th Cir.

 2012).

       A challenge to the Court’s subject-matter jurisdiction may

 be “facial or factual.”      Safe Air for Everyone v. Meyer, 373 F.3d

 1035, 1039 (9th Cir. 2004).       In a facial attack, the party

 challenging jurisdiction argues that the allegations contained in

 a complaint are insufficient “on their face” to invoke federal

 jurisdiction.     Id.   A facial challenge, therefore, mirrors a

 traditional motion to dismiss analysis.         The Court must take all

 allegations contained in the pleading “to be true and draw all

 reasonable inferences in [its] favor.”         Wolfe v. Strankman, 392

 F.3d 358, 362 (9th Cir. 2004).

       In a factual attack, the party challenging jurisdiction

 argues that the facts in the case, notwithstanding the

 allegations in the Complaint, divest the Court of subject-matter

 jurisdiction.     See White v. Lee, 227 F.3d 1214, 1242 (9th Cir.

 2000).   No presumptive truthfulness attaches to the Complaint’s


                                      5
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 6 of 23   PageID #: 409



 allegations.    Id.   The party challenging jurisdiction presents

 “affidavits or other evidence properly brought before the court”

 indicating that subject matter jurisdiction is lacking.            Savage

 v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir.

 2003).    The burden then shifts to “the party opposing the motion

 [to] furnish affidavits or other evidence to satisfy its burden

 of establishing subject matter jurisdiction.”          Id.; Colwell v.

 Dep’t of Health and Human Serv., 558 F.3d 1112, 1121 (9th Cir.

 2009).    Failure to present suitable evidence establishing

 subject-matter jurisdiction necessitates dismissal.           Moore v.

 Maricopa Cnty. Sheriff’s Office, 657 F.3d 890, 895 (9th Cir.

 2011).

                                  ANALYSIS


       Federal district courts are courts of limited jurisdiction.

 Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552

 (2005).    A party invoking the federal court’s jurisdiction has

 the burden of proving the actual existence of subject-matter

 jurisdiction.     Thompson v. McCombe, 99 F.3d 352, 353 (9th Cir.

 1996).

       Subject-matter jurisdiction is conferred on federal courts

 either through diversity jurisdiction pursuant to 28 U.S.C. §

 1332 or through federal question jurisdiction pursuant to 28

 U.S.C. § 1331.     Peralta v. Hispanic Bus., Inc., 419 F.3d 1064,

 1068 (9th Cir. 2005).

       There is no dispute that there is diversity jurisdiction


                                      6
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 7 of 23   PageID #: 410



 present in this case.      Plaintiff is a citizen of Hawaii.

 (Complaint at ¶ 1, ECF No. 1-4).         Defendant TriWest is a citizen

 of Delaware, where is it incorporated, as well as Arizona, where

 it has its principal place of business.         (Declaration of Elaine

 Labedz at ¶ 3, attached to Def.’s Notice of Removal, ECF No. 1-

 2).

       Defendant seeks dismissal on three separate bases.

       First, Defendant TriWest argues that the Court should

 dismiss the Complaint due to Plaintiff’s untimely service of

 process.

       Second, Defendant TriWest claims that it is a contractor of

 the United States of America and is entitled to derivative

 sovereign immunity pursuant to Yearsley v. W.A. Ross Const. Co.,

 309 U.S. 18 (1940).

       Third, Defendant TriWest argues that Plaintiff’s Complaint

 requires exhaustion of his administrative remedies and compliance

 with the appellate procedures set forth in the Veterans Judicial

 Review Act, 38 U.S.C. §§ 511, 7101 et seq..          Specifically,

 Defendant asserts that the Complaint is seeking review of the

 administration of Plaintiff’s Veterans Choice Benefits.

 Defendant TriWest asserts that such claims must follow the

 procedures set forth in the Veterans Judicial Review Act.


 I.    Dismissal For Untimely Service Of Process


       The Federal Rules of Civil Procedure apply after removal.

 Fed. R. Civ. P. 81(c)(1).       Fed. R. Civ. P. 4 governs service of

                                      7
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 8 of 23    PageID #: 411



 process in federal court and it is “a flexible rule that should

 be liberally construed so long as a party received sufficient

 notice of the complaint.      United Food & Commercial Workers Union

 v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir. 1984).

       Defendant TriWest has filed a Motion to Dismiss in this

 Court.   Defendant argues that Plaintiff failed to properly serve

 process on Defendant TriWest while proceedings were pending in

 Hawaii State Court.

       On September 28, 2017, the Complaint was filed in the

 Circuit Court of the First Circuit, State of Hawaii.              (Complaint,

 attached as Ex. A to Def.’s Notice of Removal, ECF No. 1-4).

       Plaintiff was granted leave by the Hawaii State Court to

 serve the Complaint by September 28, 2018.         (ORDER GRANTING EX

 PARTE MOTION FOR FIRST EXTENSION OF TIME TO SERVE COMPLAINT AND

 SUMMONS, ECF No. 4-8).      Plaintiff did not serve the Complaint by

 September 28, 2018.

       On April 29, 2019, Plaintiff filed a Second Motion for

 Extension of Deadline for Service of the Complaint from September

 28, 2018 to October 28, 2019, with the Hawaii State Court.

 (PLAINTIFF’S EX PARTE MOTION FOR SECOND EXTENSION OF THE DEADLINE

 FOR SERVICE OF THE COMPLAINT, ECF No. 4-12).

       While the Motion was pending, on June 17, 2019, Plaintiff

 served Defendant TriWest with the Complaint.          (Notice of Service

 of Process, attached as Ex. B to Def.’s Notice of Removal, ECF

 No. 1-5).

       A month later, on July 18, 2019, Defendant TriWest removed

                                      8
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 9 of 23   PageID #: 412



 the Complaint to the United States District Court for the

 District of Hawaii on the basis of both diversity jurisdiction

 and federal question jurisdiction.        (Notice of Removal, ECF No.

 1).

       Within 90 days of removal, on October 9, 2019, Plaintiff

 filed a Return of Executed Summons Served on Defendant TriWest.

 (ECF No. 17).

       The federal removal statute specifically addresses service

 of process following removal to federal court.          28 U.S.C. § 1448

 provides:

       In all cases removed from any State court to any
       district court of the United States in which any one or
       more of the defendants has not been served with process
       or in which the service has not been perfected prior to
       removal, or in which process served proves to be
       defective, such process or service may be completed or
       new process issued in the same manner as in cases
       originally filed in such district court.

       The Ninth Circuit Court of Appeals recently analyzed 28

 U.S.C. § 1448 and its interplay with Federal Rule of Civil

 Procedure 4 governing the service of complaints following

 removal.    The appellate court ruled that, “once a case is removed

 to federal court, a plaintiff has a specified number of days to

 effect service of process on all defendants, regardless [of]

 whether the plaintiff failed to serve process in state court

 before the deadline for commencing an action has passed.”

 Whidbee v. Pierce Cnty., 857 F.3d 1019, 1023 (9th Cir. 2017).

 The specified number of days for a plaintiff to serve process

 following removal is governed by Federal Rule of Civil Procedure


                                      9
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 10 of 23    PageID #: 413



  4(m).

        Pursuant to Federal Rule of Civil Procedure 4(m), a

  plaintiff has 90 days after the notice of removal to serve the

  defendant, unless the plaintiff demonstrates good cause.             Fed. R.

  Civ. P. 4(m); Whidbee, 857 F.3d at 1023.

        Defendant argued in its Motion to Dismiss that service of

  the Complaint on June 17, 2019, pursuant to Hawaii State law, was

  defective.    Defendant argued that service was defective because

  Plaintiff had not received leave of the Hawaii State Court to

  serve the Complaint past September 28, 2018.

        Pursuant to 28 U.S.C. § 1448, service may be made,

  perfected, or re-served to cure defective service.          The service

  must be made within 90 days of removal.        The plain text of the

  statute states that it applies where “any one or more of the

  defendants” has not been served or where service was defective

  prior to removal.     28 U.S.C. § 1448.

        Defendant argues that Section 1448 cannot revive a suit that

  failed to satisfy state procedural obligations to timely serve a

  complaint.    In this case, however, Defendant has not demonstrated

  that Plaintiff’s case would have been dismissed as time-barred

  had it remained in state court.       Plaintiff had filed a motion in

  the state court to extend service of process and the motion

  remained pending when Defendant removed the action.          The

  proceedings were not “legally dead in state court.”          28 U.S.C. §

  1448 applies.    See Rice v. Alpha Sec., Inc., 556 Fed. Appx. 257,

  260 (4th Cir. 2014); Barner v. Thompson/Ctr. Arms Co. Inc., 796

                                      10
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 11 of 23   PageID #: 414



  F.3d 897, 902 (8th Cir. 2015); Workman v. Bissessar, 275

  F.Supp.3d 263, 269 (D.D.C. 2017).

        28 U.S.C. § 1448 applies to these proceedings.         On October

  9, 2019, Plaintiff complied with 28 U.S.C. § 1448 when he filed

  proof of service on Defendant, within the 90 day deadline

  provided by the federal rules.       Whidbee, 857 F.3d at 1023; Viray

  v. Bedolla, 2018 WL 4904921, *4 (N.D. Cal. Oct. 9, 2018).

        Defendant’s Motion to Dismiss based on untimely service is

  DENIED.


  II.   Yearsley Immunity


        The United States is immune from all suits absent an express

  waiver of its immunity which must be unequivocally expressed in

  statutory text.    Lane v. Pena, 518 U.S. 187, 192 (1996).

        Plaintiff has not named the United States or United States

  Department of Veterans Affairs in this suit.         Plaintiff has

  separately sued the United States for medical malpractice on

  essentially the same factual basis, in Connolly and Liu v. United

  States of America, 18-cv-00271 HG-RT, pursuant to the Federal

  Tort Claims Act, 28 U.S.C. § 2671.

        Here, Plaintiff has filed suit against Defendant TriWest for

  its alleged negligence in providing a medical referral based on

  its contract with the Department of Veterans Affairs.

        Defendant asserts that Defendant TriWest is immune from

  liability as a government contractor in this case because the

  United States has not waived its sovereign immunity for claims

                                      11
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 12 of 23   PageID #: 415



  regarding the administration of Veterans’ benefits.

        The United States Supreme Court has recognized that

  government contractors may be entitled to derivative immunity in

  limited circumstances.      Yearsley v. W.A. Ross Const. Co., 309

  U.S. 18 (1940).

        In Yearsley, a landowner asserted a claim for damages

  against a private company that performed work on a river pursuant

  to a contract with the United States government.          309 U.S. at 19.

  The landowner claimed the contractor’s work damaged his land.

  Id.   The contractor argued that it was immune from suit because

  it was performing work on behalf of the United States government.

  The United States Supreme Court agreed and held that the

  government contractor was entitled to derivative immunity because

  it simply performed as the Government directed and its authority

  to carry out the project was validly conferred by Congress.            Id.

  at 20-21.

        Yearsley immunity shields federal government contractors

  when it is being sued “in connection with work which they do

  pursuant to their contractual undertaking with the United

  States.”    Campbell-Ewald Co. v. Gomez, 136 S.Ct. 663, 672 (2016).

  Yearsley immunity is not absolute.        Brady v. Roosevelt S.S. Co.,

  317 U.S. 575, 580-81 (1943).

        The Ninth Circuit Court of Appeals has explained that

  derivative immunity pursuant to Yearsley is limited to cases in

  which a contractor had no discretion in the design of the work to

  be performed and completely followed government specifications in

                                      12
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 13 of 23   PageID #: 416



  performing its obligations.      Cabalce v. Thomas E. Blanchard &

  Assocs., Inc., 797 F.3d 720, 732 (9th Cir. 2015).          Yearsley

  immunity is not available when the contractor fails to follow the

  Government’s explicit instructions.        Campbell-Ewald, 136 S.Ct. at

  672.

         In support of its Yearsley immunity argument, Defendant

  TriWest argues that the United States Department of Veterans

  Affairs (“VA”) authorized Defendant TriWest to be its contractor

  to administer healthcare benefits that are provided to veterans

  in need of medical care from providers outside of the VA-managed

  healthcare facilities.

         A review of the legislative history demonstrates that

  Defendant TriWest was validly conferred with the authority to

  administer the Veterans Choice Program healthcare benefits.

         In 1996, Congress authorized the VA to enter into contracts

  with the private sector in order to provide better healthcare for

  veterans in the Veterans Health Care Eligibility Reform Act of

  1996.    Pub. L. No. 104-262, 110 Stat. 3177.       Pursuant to the Act,

  the Secretary of Veterans Affairs was vested with the authority

  to “make arrangements, by contract or other form of agreement for

  the mutual use, or exchange of use, of health care resources

  between Department health-care facilities and any health-care

  provider, or other entity or individual.”         38 U.S.C. §

  8153(a)(1).

         In 2014, Congress enacted the Veterans Access, Choice, and

  Accountability Act to augment the healthcare choices available

                                      13
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 14 of 23   PageID #: 417



  through the Department of Veterans Affairs.         38 U.S.C. § 1701 et

  seq.; 38 C.F.R. § 17.1500 et seq.        The Veterans Access, Choice,

  and Accountability Act established the Veterans Choice Program, a

  program to furnish hospital care and medical services to veterans

  through non-VA healthcare providers.        38 U.S.C. § 1703; 38 C.F.R.

  § 17.1500(b).

        Pursuant to these statutes, in November 2014, the VA

  contracted with Defendant TriWest to administer Veterans Choice

  Program benefits to veterans in 28 states and three territories.

  (Declaration of Scott Montplaisir, Vice President of Contract

  Administration for Defendant TriWest, at ¶ 3, attached to Def.’s

  Motion, ECF No. 6-3).

        Defendant filed a copy of the contract between the VA and

  Defendant TriWest, with an effective date of October 30, 2015, in

  support of its Motion to Dismiss.        (Contract VA791-13-D-0054,

  effective October 30, 2015, attached as Ex. B to Def.’s Motion,

  ECF No. 6-5).

        Plaintiff does not dispute that Defendant TriWest contracted

  with the VA to provide healthcare benefits for veterans in need

  of services by providers located outside of the VA facilities.

  The central dispute in this case, however, is whether Defendant

  TriWest properly administered Plaintiff’s Veterans Choice

  Benefits.

        In order to be entitled to Yearsley immunity, the government

  contractor must have “completely followed government

  specifications” in performing its obligations under the contract.

                                      14
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 15 of 23   PageID #: 418



  Cabalce, 797 F.3d at 732 (quoting In re Hanford Nuclear

  Reservation Litig., 534 F.3d 986, 1001 (9th Cir. 2008)).

        There is no basis to find Yearsley immunity at this stage in

  the proceedings.     Plaintiff claims that Defendant TriWest was

  itself negligent in its obligations in providing services on

  behalf of the VA.     The Complaint alleges Defendant TriWest failed

  to timely “arrange for, secure, schedule, select, and monitor the

  referral of Plaintiff to a non-VA Medical Provider, and

  specifically a Dermatologist, for additional medical treatment

  and care, or failed to notify and advise Plaintiff of such

  referral.”    (Complaint at ¶ 11, ECF No. 1-4).

        Yearsley does not extend to government contractors

  exercising a discretionary governmental function.          There are

  disputes of fact as to the amount of discretion Defendant TriWest

  had in providing services to the Plaintiff and whether it

  “completely followed government specifications” in performing its

  obligations.    Cabalce, 797 F.3d at 732.

        Defendant’s Motion to Dismiss based on Yearsley immunity is

  DENIED.


  III. The Veterans Judicial Review Act


        Defendant argues that even if Yearsley immunity does not

  apply, the Complaint should be dismissed because Plaintiff must

  pursue his claim through the administrative process established

  by Congress in the Veterans Judicial Review Act.          38 U.S.C. §

  7101 et seq.

                                      15
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 16 of 23   PageID #: 419



        Defendant TriWest argues that Plaintiff’s Complaint is

  subject to the restrictions for judicial review established by

  the Veterans Judicial Review Act in 38 U.S.C. § 511(a).           The

  Ninth Circuit Court of Appeals, sitting en banc, analyzed Section

  511 at length in Veterans for Common Sense v. Shinseki, 678 F.3d

  1013, 1025 (9th Cir. 2012) (en banc).


        A.      Review Of Veterans Benefits Decisions Pursuant To The
                Veterans Judicial Review Act


        The Ninth Circuit Court of Appeals has examined the history

  of judicial review of claims regarding veterans benefits.            The

  appellate court explained that shortly after the VA was

  established by Congress in 1930, legislation was enacted to

  preclude judicial review of the VA’s benefits decisions.            Id. at

  1020.      Following a decision by the United States Supreme Court

  that permitted judicial review of such benefits decisions, in

  1988, Congress enacted new legislation, the Veterans Judicial

  Review Act (codified at various sections of Title 38 of the

  United States Code).        Veterans for Common Sense, 678 F.3d at

  1020-23.

        The Veterans Judicial Review Act established procedures for

  reviewing VA benefits decisions and delineated the scope of

  judicial review.      Id.    In establishing these new procedures,

  Congress “placed responsibility for reviewing decisions made by

  VA Regional Offices and the Board of Veterans Appeals in a new

  Article I court, the United States Court of Appeals for Veterans


                                       16
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 17 of 23   PageID #: 420



  Claims.   38 U.S.C. §§ 7251, 7261.       The Veterans Court may “decide

  all relevant questions of law, interpret constitutional,

  statutory, and regulatory provisions, and determine the meaning

  or applicability of the terms of the action of the Secretary.”

  38 U.S.C. § 7261(a)(1).

        Decisions by the Veterans Court are “reviewed exclusively”

  by the United States Court of Appeals for the Federal Circuit,

  which “shall decide all relevant questions of law, including

  interpreting constitutional and statutory provisions.”            38 U.S.C.

  § 7292(d)(1).

        38 U.S.C. § 511 of the Veterans Judicial Review Act sets

  forth a jurisdictional limitation by which a veteran or dependent

  may seek review of a benefits decision by the VA.          Section 511

  provides:

              (a)   The Secretary shall decide all questions of
                    law and fact necessary to a decision by the
                    Secretary under a law that affects the
                    provision of benefits by the Secretary to
                    veterans or the dependents or survivors of
                    veterans. Subject to subsection (b), the
                    decision of the Secretary as to any question
                    shall be final and conclusive and may not be
                    reviewed by any other official or by any
                    court, whether by an action in the nature of
                    mandamus or otherwise.

              (b)   The second sentence of subsection (a) does
                    not apply to–

                    (1)   matters subject to section 502 of this
                          title;

                    (2)   matters covered by sections 1975 and
                          1984 of this title;

                    (3)   matters arising under chapter 37 of this
                          title; and

                                      17
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 18 of 23   PageID #: 421



                   (4)   matters covered by chapter 72 of this
                         title.

        Subsection (b) delineates several exceptions to the general

  rule.   The only exception pertinent to Plaintiff’s case is

  subsection (b)(1), which provides that veterans benefits

  decisions are subject to judicial review, but only after review

  by the agency and only on appeal to the United States Court of

  Appeals for the Federal Circuit.         38 U.S.C. § 502.

        The Ninth Circuit Court of Appeals explained that Congress

  enacted 38 U.S.C. § 511 to “limit outside court intervention” in

  the VA decision-making process and preclude plaintiffs from

  seeking review of benefits decisions outside of the limited

  procedures set forth in the Veterans Judicial Review Act.

  Veterans for Common Sense, 678 F.3d at 1022.         The appellate court

  ruled that Section 511 “precludes jurisdiction over a claim if it

  requires the district court to review VA decisions that relate to

  benefits decisions, including any decision made by the Secretary

  in the course of making benefits determinations.”           Id. at 1025.

  The Ninth Circuit Court of Appeals specified that the statute has

  broad implications and “extends not only to cases where

  adjudicating veterans’ claims requires the district court to

  determine whether the VA acted properly in handling a veteran’s

  request for benefits, but also to those decisions that may affect

  such cases.”    Id.

        In Veterans for Common Sense, an organization of veterans

  challenged delays in medical treatment for mental health


                                      18
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 19 of 23   PageID #: 422



  services.    Id. at 1017.    After reviewing the scope of Section

  511, the Ninth Circuit Court of Appeals concluded that the

  statute “undoubtedly would deprive [the court] of jurisdiction to

  consider an individual veteran’s claim that the VA unreasonably

  delayed his mental health care.”         Id.   The appellate court

  explained that “there is no way for the district court to resolve

  whether the VA acted in a timely and effective manner in regard

  to the provision of mental health care without evaluating the

  circumstances of individual veterans and their requests for

  treatment, and determining whether the VA handled those requests

  properly.”    Id. at 1028.    The Ninth Circuit Court of Appeals

  ultimately decided that it lacked jurisdiction to review the

  claims that the veterans received untimely mental health services

  because such a claim requires review of the administration of

  veterans benefits.     Id.


        B.    Medical Malpractice Claims Pursuant To The Federal Tort
              Claims Act Are Not Subject To The Veterans Judicial
              Review Act


        The Ninth Circuit Court of Appeals has clarified that

  judicial review remains available for Federal Tort Claims Act

  causes of action brought by individual veterans related to

  medical services provided by the VA.           Tunac v. United States, 897

  F.3d 1197, 1204 (9th Cir. 2018).

        Other Circuits have ruled similarly.         The United States

  Court of Appeals for the District of Columbia ruled in Thomas v.

  Principi, 394 F.3d 970, 973-75 (D.C. Cir. 2005), that it had

                                      19
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 20 of 23   PageID #: 423



  jurisdiction over a veteran’s Federal Tort Claims Act cause of

  action that the VA negligently failed to inform him of his

  medical diagnosis.     The D.C. Circuit explained that medical

  malpractice claims are not subject to the Veterans Judicial

  Review Act limitation set forth in 38 U.S.C. § 511.          Thomas, 394

  F.3d at 974-75.

         Here, Plaintiff has filed a separate case alleging his

  Federal Tort Claims Act cause of action against the United

  States.     He is not seeking redress for any negligence by the

  Department of Veterans Affairs in this case.         He is seeking

  relief against Defendant TriWest and its alleged failure to

  provide him with a referral to a non-VA provider.


         C.    Plaintiff’s Cause Of Action Is Against Defendant
               TriWest And Not The Department of Veterans Affairs


         Defendant TriWest has not cited any cases, and the Court has

  not found any, where a claim against Defendant TriWest was barred

  pursuant to the Veterans Judicial Review Act.         Rather, the case

  law demonstrates that the Veterans Judicial Review Act appears

  limited to causes of action brought against the Department of

  Veterans Affairs for its administration of veterans benefits.

         The D.C. Circuit Court of Appeals has ruled that causes of

  action that require the district court to decide whether veterans

  benefits were administered properly by the Department of Veterans

  Affairs are barred from judicial review pursuant to 38 U.S.C. §

  511.    Thomas, 394 F.3d at 975.     The D.C. Circuit explained that


                                      20
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 21 of 23   PageID #: 424



  allegations that “would require the district court ‘to determine

  first whether the VA acted properly’ in providing [the plaintiff]

  benefits,” are barred by 38 U.S.C. § 511.         Thomas, 394 F.3d at

  975 (quoting Price v. United States, 228 F.3d 420, 422 (D.C. Cir.

  2000) (per curiam)).

        The Eleventh Circuit Court of Appeals has also ruled that

  claims challenging the Department of Veterans Affair’s delay in

  benefits are barred by Section 511.        Milbauer v. United States,

  587 Fed. Appx. 587, 591 (11th Cir. 2014) (per curiam) (quoting

  Mehrkens v. Blank, 556 F.3d 865, 870 (8th Cir. 2009)).

        The Eleventh Circuit Court of Appeals concluded that the

  plaintiff’s claim that he was harmed because the VA delayed in

  providing him with an MRI from a non-VA provider was barred

  pursuant to 38 U.S.C. § 511.       Milbauer, 587 Fed. Appx. at 592.

  The appellate court ruled that the claim was barred because it

  would have required the district court to review whether (1) the

  claimant was entitled to the benefit and (2) whether the VA

  properly processed the claimant’s referral for an outside MRI.

  Id.

        The facts alleged in the Complaint are distinct from

  Milbauer.    First, the Court need not determine whether Plaintiff

  was entitled to a referral to a non-VA treating provider.            The

  Complaint alleges that Plaintiff was entitled to the referral and

  there is no dispute raised in the pleadings that Plaintiff was

  entitled to such a benefit.

        Second, Plaintiff makes no allegations that the VA is

                                      21
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 22 of 23   PageID #: 425



  responsible for any delay in treatment.        Plaintiff alleges that

  “the VA requested that Defendant TriWest and/or Doe Defendants,

  to which they agreed, to arrange for, secure, schedule, select,

  and monitor the referral of Plaintiff to a non-VA Medical

  Provider, and specifically a Dermatologist, for additional

  medical treatment and care.”       (Complaint at ¶ 9, ECF No. 1-4).

  Rather, Plaintiff claims that Defendant TriWest negligently

  delayed in providing him the benefit to which he was entitled.

        At this stage in the proceedings, there is no basis to find

  that the Court would be required to evaluate whether Plaintiff

  was entitled to a specific veterans benefit and whether the

  Department of Veterans Affairs properly administered the benefit.

        The Veterans Judicial Review Act does not bar review of the

  allegations in the Complaint against Defendant TriWest.           The

  question in this case is whether Defendant TriWest properly

  performed its duties to Plaintiff.        There is no basis, at this

  point in the proceedings, to find that the Court would have to

  evaluate any questions of law or fact pertaining to Plaintiff’s

  entitlement to veterans benefits that would preclude judicial

  review pursuant to 38 U.S.C. § 511(a).

        Defendant’s Motion to Dismiss based on the Veterans Judicial

  Review Act is DENIED.

  //

  //

  //

  //

                                      22
Case 1:19-cv-00385-HG-RT Document 18 Filed 10/21/19 Page 23 of 23   PageID #: 426



                                  CONCLUSION


        Defendant TriWest Healthcare Alliance Corporation’s Motion

  to Dismiss (ECF No. 6) is DENIED.

        IT IS SO ORDERED.

        DATED: October 21, 2019, Honolulu, Hawaii.




  Steven Joseph Connolly v. TriWest Healthcare Alliance
  Corporation; Civ. No. 19-00385 HG-RT; ORDER DENYING DEFENDANT
  TRIWEST HEALTHCARE ALLIANCE CORPORATION’S MOTION TO DISMISS (ECF
  No. 6)                          23
